DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on November 8th, 2019. Claims 1-4 are currently pending and have been examined. The objections and rejections are as stated below.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of a certified copy required by 37 CFR 1.55. The certified copy has been filed in this application on August 11th, 2019.
A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. See 35 U.S.C. 119(b)(3) and 372(b)(3) and 37 CFR 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. See 37 CFR 41.154(b) and 41.202(e). See MPEP § 2304.01(c). 
Examiner will attempt to provide art that complies with the foreign priority date that the applicant has filed for; however, should an art be required that interferes with the foreign priority then a translation of the foreign priority will be required in order to perfect the foreign priority.

Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 1-4 are objected to because of the following informalities:
In particular, claim 1, recites the phrase “(B2B)” in the preamble; however, the acronym is not defined by the claims, the use of abbreviation “(B2B)” makes the claim ambiguous. Applicant is respectfully required to claim what “(B2B)” stands for before using the abbreviation. For purposes of compact prosecution, Examiner will interpret the acronym as defined by Applicant’s specification on page 1, line 12 “Business-To-Business (B2B). Claims 2-4 inherit the deficiencies noted in claim 1. Appropriate correction is required. 

In particular, claims 1, 2 and 4 recite “centralising” in the preamble and should rather read “centralizing”. Claim 3 inherits the deficiencies noted in claim 1. Appropriate correction is required. 

Claim 1, each stage a)-h) needs not to be capitalized. Each claim begins with a capital letter and ends with a period (see MPEP 608.01(m)). Therefore;
“a) Consultation” should rather be “a) consultation”.
“b) Completion” should rather be “b) completion”.
“c) Validation” should rather be “c) validation”.
Determination” should rather be “d) determination”.
“e) After” should rather be “e) after”.
“f) Validation” should rather be “f) validation”.
“g) Creation” should rather be “g) creation”.
“h) Contract” should rather be “h) contract”.
Claim 1, line 16, “Said” should rather be “said”.
Claims 2-4 inherit the deficiencies noted in claim 1.

Claim 3, line 1, “adopted to” should rather be “adapted to”. 
Appropriate correction is required.

Claim Interpretation
In particular, claim 1, stages c), d), e) and f), in lines 17, 19, 26, 37, 39 and 43, respectively, recite the language “may” and “so as” that indicates that the recited steps are optional, in that they may or may not be performed, (see MPEP § 2106 II C). 
Claim language such as “if, may, may be, might, can, could”, are deemed to be optional claim language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. The Courts have held that actions which may or may not be performed are indefinite and do not distinguish the claim from the prior art. In re Collier, 158 USPQ 266 (CCPA 1968). Therefore, such a claim limitation is immaterial as it neither expands nor narrows the scope of the claim(s), and such claim language fails to particularly point out and distinctly claim the subject matter of the invention. For purposes of compact prosecution, Examiner will not consider these phrases. Claims 2-4 inherit the deficiencies noted in claim 1. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a means for that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means for” is not preceded by a structural modifier.  Such claim limitations are:  “means to implement the stages of claim 1” using the phrase “means” coupled with the functional language “to implement the stages…” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, stages c) and f), in lines 21 and 45, respectively, recite the phrase "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will not consider these phrases for purposes of compact prosecution. Claims 2-4 inherit the deficiencies noted in claim 1. 

Claim 1, stages c) and d), lines 23-24 and 29-31, respectively, the terms "hence partially or totally relaxing the function…", “most advantageous” and “best defend” are relative terms which renders the Claims 2-4 inherit the deficiencies noted in claim 1.

Examiner interprets claim 1, stages c) and f) to read as follows:
c) validation of the conditions proposed by said suppliers (103) by the company or purchase centre (108) through the digital purchase platform (109) Said company or purchase centre (108) may accept or reject the supply proposal (104) of any of the suppliers (103) or part of the proposal (104) of any of the suppliers (103) the company or purchase centre (108) may then fix a minimum percentage of the proposed quantities of products (102) to be acquired from the respective suppliers (103) based on supplier evaluation criteria (ratings)
f) validation of the reviewed proposals (104) from suppliers (103), contained in said subconsultations, through the digital purchase platform (109), wherein the company or purchase centre (108) may create in real time, if the suppliers (103) so wish, different scenarios of the most economically advantageous proposals (104) that satisfy all the restrictions imposed by the purchasers (110) and suppliers (103), 

Claim 1, recites the limitations:
“the purchase of goods …” in line (1);
the proposals …” in line (8);
“the interested suppliers …” in line (8);
“said products …” in line (9);
“the suppliers …” in line (10);
“the products …” in line (11);
“their unique credentials …” in line (12);
“the conditions …” in line (15);
“said suppliers …” in line (15);
“the optimal …” in line (25);
“the interests of …” in line (31);
“the optimal purchase …” in line (32);
“the initial consultation …” in line (32);
“their initial proposals …” in line (34);
“the conditions …” in line (36);
“the reviewed proposals …” in line (41);
“said subconsultations …” in line (42);
“the selected suppliers …” in line (58);
“the products…” in line (59);
“the conditions …” in line (60). 

There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required. Claims 2-4 inherit the deficiencies noted in claim 1.
For purposes of compact prosecution, Examiner will examine these limitations to read as follows:
“the purchase of goods …” reads as “a purchase of goods …” in line (1);
the proposals …” reads as “proposals …” in line (8);
“the interested suppliers …” reads as “interested suppliers …” in line (8); 
“said products …” reads as “said one or more products …” in line (9);
“the suppliers …” reads as “the interested suppliers …” in line (10);
“the products …” reads as “the one or more products …” in line (11);
“their unique credentials …” reads as “unique credentials …” in line (12); 
“the conditions …” reads as “conditions …” in line (15);
“said suppliers …” reads as “said interested suppliers …” in line (15);
“the optimal …” reads as “an optimal …” in line (25);
“the interests of …” reads as “interests of …” in line (31);
“the optimal purchase …” reads as “an optimal purchase …” in line (32);
“the initial consultation …” reads as “an initial consultation …” in line (32);
“their initial proposals …” reads as “initial proposals …” in line (34);
“the conditions …” reads as “conditions …” in line (36);
“the reviewed proposals …” reads as “reviewed proposals …” in line (41);
“said subconsultations …” reads as “subconsultation …” in line (42);
“the selected suppliers …” reads as “selected suppliers …” in line (58);
“the products…” reads as “the one or more products …” in line (59);
 “the conditions …” reads as “conditions …” in line (60).
The claim set is further replete with indefiniteness similar to those enumerated above and Examiner respectfully requests Applicant carefully review the claims to fix these issues.

Claim 2 limitation “…means to implement the stages of claim 1” as interpreted above invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose (see specification, page 15, lines 3-8 [The digital purchase platform (109) for optimizing and negotiating purchases of goods and services between companies (B2B), described previously, is hosted in a dedicated server, locally or in a cloud, and is used to carry out the digital method of centralizing, optimizing and negotiating purchases of goods and services between companies (B2B), implemented by computer]). However, the specification is devoid for any explicit structure of the “means to implements the stage of claim 1” language of claim 2. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of compact prosecution, Examiner will interpret claim 2 to read as:

“2. A digital system of centralizing, optimizing and negotiating purchases comprising:
at least one computer;
a company or purchase center (108);
a dedicated server, locally or in a cloud; and
a digital purchase platform (109) in communication with the computer and the dedicated server  to implement the following stages:
a) consultation with one or more suppliers (103) potentially interested in supplying one or more products (102) to be acquired by a company or purchase centre (108), through the digital purchase platform (109), hosted in a dedicated server, locally or in a cloud; 
b) completion of the proposals (104) by the interested suppliers (103) to supply said products (102) or alternative products (102) in terms of unit prices, maximum quantities of products (102) that the suppliers (103) propose to supply, staggered discounts for specific quantities of the products (102), staggered discounts on total purchase value and other commercial or financial 
c) validation of the conditions proposed by said suppliers (103) by the company or purchase centre (108) through the digital purchase platform (109) Said company or purchase centre (108) may accept or reject the supply proposal (104) of any of the suppliers (103) or part of the proposal (104) of any of the suppliers (103) the company or purchase centre (108) may then fix a minimum percentage of the proposed quantities of products (102) to be acquired from the respective suppliers (103) based on supplier evaluation criteria (ratings), such as delivery terms, quality of the service rendered, levels of technical assistance, corporate financial stability, geographical location, hence partially or totally relaxing the function of the economically most advantageous proposal (104); 
d) determination, in real time, of the optimal combination of quantities of multiple products (102) to contract out to multiple suppliers (103), so as to minimize the total cost of the purchase of products (102), using a linear optimization algorithm which uses approximations of linear parts of mixed integer programming functions with continuous and integer variables, subject to multiple commercial, financial, price and quantity 29restrictions and other valuations or exclusions of products (102) and suppliers (103) that best defend the interests of the company or purchase centre (108); 
e) after finding the optimal purchase combination from the initial consultation of products (102), suppliers (103) are invited through a subconsultation of negotiation to improve on their initial proposals through the digital platform (109) in terms of unit prices, commercial discounts and financial discounts, in cases where they have not done so in their initial proposal (104) or intend to improve the conditions where they have not done, wherein they may also present prices and any discounts for new products (102) and/or alternative products (102) to the products (102) 
f) validation of the reviewed proposals (104) from suppliers (103), contained in said subconsultations, through the digital purchase platform (109), wherein the company or purchase centre (108) may create in real time, if the suppliers (103) so wish, different scenarios of the most economically advantageous proposals (104) that satisfy all the restrictions imposed by the purchasers (110) and suppliers (103), such as the valuation and/or exclusion of products (102) and suppliers (103), incremental discounts on quantity and total purchase value and other commercial or financial discounts; 
g) creation of tables (106) and reports in real time with detailed information on each of the different scenarios of potential purchases through the digital purchase platform (109), specifically referring to optimal quantities to be contracted out per product (102) to each supplier (103), best prices proposed (104) for each product (102), commercial discounts on quantity or purchase value, financial discounts, initial costs, optimal costs and savings obtained per supplier (103) and per consultation or subconsultation (105), this is achieved through charts, tables (106), dynamic graphics (107) and comparative analyses; 
h) contract out through the digital purchase platform (109) the proposals (104) that best defend the interests of the company or purchase centre (108), informing the selected suppliers (103) of the products (102) and quantities they will supply as well as the conditions agreed upon in terms of discounts on quantity or total purchase value and financial discounts.”

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 4 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Examiner points Applicant to a USPTO notice dated 01/26/2010 entitled “Subject Matter Eligibility of Computer Readable Media”.   
Claims 3 and 4 recite in the preamble “A computer program product…” and “A computer-readable storage…” respectively, which embody a program for causing a computer system to perform the steps of consulting, completing, validating, determining, inviting, validating, creating and contracting…”. These claims purport to be an article of manufacture, however, manufactures must also include "the parts of a machine considered separately from the machine itself." Samsung Electronics, 137 S. Ct. at 435, 120 USPQ2d at 1753 (quoting 1 W. Robinson, The Law of Patents for Useful Inventions §183, p. 270 (1890)), which claims 3 and 4 fail to do. As a result, these claims are not directed to statutory subject matter.
Additionally, the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. 
Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.
However, the broadest reasonable interpretation of the phrases "A computer program product…” and “A computer-readable storage…" includes both "non-transitory" and "transitory" (carrier wave, for example) media. Such media has been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). The specification does not clearly limit the utilization of a non-transitory computer program product and a non-transitory computer-readable storage, thus, with the broadest reasonable interpretation of the claim, the computer program product and the computer readable storage covers a signal per se, which is non-statutory. See MPEP 2106.03(II). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. Therefore, claims 3 and 4 are non-statutory. For purposes of compact prosecution, Examiner will interpret claims 3 and 4 to read as follows:

	“3. A non-transitory computer program product when executed by at least one computer, said computer program product being adapted to perform the method of claim 1.”

	“4. A non-transitory computer-readable storage embodying program instructions executable in at least one computer that, when executed, direct the at least one computer to perform the method of centralizing, optimizing and negotiating purchases according to claim 1.”


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

In the instant case, claim 1 is directed to a process, claim 2 is directed to a system and claims 3 and 4 are directed to an article of manufacturer (see MPEP 2106.03). Claims 1-4 are parallel in nature, therefore, the analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “centralizing, optimizing and negotiating the purchase of goods and services between companies”.
Specifically, claim 1 (representative) recites the steps of consulting with one or more suppliers potentially interested in supplying one or more products  to be acquired by a company or purchase centre; completing of proposals by interested suppliers to supply said one or more products  or in terms of unit prices, maximum quantities of products that the interested suppliers propose to supply, staggered discounts for specific quantities of the one or more products, staggered discounts on total purchase value and other commercial or financial discounts, using unique credentials;  validating of conditions proposed by said interested suppliers; determining of an optimal combination of quantities of multiple products to contract out to multiple suppliers, using a linear optimization algorithm which uses approximations of linear parts of mixed integer programming functions with continuous and integer variables, subject to multiple commercial, financial, price and quantity restrictions and other valuations or exclusions of products and suppliers; after finding an optimal purchase combination from an initial consultation of products, suppliers are invited through a subconsultation of negotiation to improve on initial proposals; validating of reviewed proposals from suppliers, contained in subconsultations; creating of tables and 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “centralizing, optimizing and negotiating the purchase of goods and services between companies”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract idea recited in representative claim 1 is certain methods of organizing human activity and “mathematical concepts/ mathematical calculations” because the method provides the ability for purchasing products between companies (B2B) wherein the purchaser can mathematically optimize the negotiation and purchasing of multiple products (for example, by minimizing the total acquisition cost), subject to restrictions imposed by the purchasers and/or suppliers. Purchasing products and contracting out purchase proposals with matched counterparts are commercial or legal 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1 (representative) and 2-4 (as interpreted) include additional elements such as a computer, a purchase center and a digital purchase platform, hosted in a dedicated server, locally or in a cloud. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes a digital purchase platform, hosted in a dedicated server, locally or in a cloud (see specification, page 15, lines 3-8) “The digital purchase platform (109) for optimizing and negotiating purchases of goods and services between companies (B2B), described previously, is hosted in a dedicated server, locally or in a cloud, and is used to carry out the digital method of centralizing, optimizing and negotiating purchases of goods and services between companies (B2B), implemented by computer”. These descriptions of a computer, a purchase center and a digital purchase platform, hosted in a dedicated server, locally or in a cloud demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1-4 do not recite additional elements that integrate the judicial exception into a practical application of that exception. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kourpas et al. (US 2015/0120482 A1).
 
As per claim 2, Kourpas et al. (hereinafter, “Kourpas”) discloses a digital system of centralizing, optimizing and negotiating purchases comprising:
at least one computer (¶0051 […a notebook computer…]);
a company or purchase center (108) (¶0039 […Business-to-Consumer (B2C) marketplaces…] and ¶0067 […In the first mechanism 401, suppliers can advertise their whole business entity (i.e., their company)…]);
a dedicated server, locally or in a cloud (Abstract […cloud computing environment…] and ¶0050 […a server or servers…]);
a digital purchase platform (109) in communication with the computer and the dedicated server  to implement the following stages (¶0039 […Business-to-Consumer (B2C) marketplaces…], ¶0050 […The EePN 100 may operate in a cloud computing (also referred to as Software as a Service (SaaS)) environment and may be comprised of a server or servers…] and ¶0069 […communication…]):
(a) consultation with one or more suppliers (103) potentially interested in supplying one or more products (102) to be acquired by a company or purchase centre (108), through a digital purchase platform (109), hosted in a dedicated server, locally or in a cloud (Abstract; Fig. 1; ¶0050, [FIG. 1 illustrates an e-procurement environment within an e-marketplace in which embodiments of the current invention may be practiced. An EePN 100, deploying mathematical optimization algorithms, is coupled to a plurality of buyers 101, 102, 103, and 104 via a network connection 105 (e.g., the Internet). Similarly, the EePN 100 is connected to a plurality of suppliers 111, 112, 113, and 114 via a network connection 115. The EePN 100 may operate in a cloud computing (also referred to as Software as a Service (SaaS)) environment and may be comprised of a server or servers, processors, memory media, and computer optimization code (software) 150, and may also include one or more databases, a content management system (CMS), and other computer components and code necessary for storing and unitizing information for optimizing and executing procurement transactions according to various embodiments provided herein] and ¶0054 [Similarly, suppliers (e.g., sellers and distributors) may also have to submit an application to the EePN 100 before access credentials are granted by the EePN owner or operator…The supplier application form may solicit information that includes, but is not limited to, federal tax ID, business location(s), distribution range, acceptance of credit terms, and other valuable information.]); 
(Abstract […Suppliers input updated product information, as well as various constraints relating to the products, into the electronic marketplace to be used by the optimization algorithm…]; Fig. 16; ¶0048 […supplier requirements and constraints…], ¶0055 […In mechanism 253, the buyer selects items from special promotions and specials offered by suppliers through the EePN 100…] and ¶0065 [FIG. 16 is a flowchart illustrating the optimization algorithm employed to solve the integer or mixed-integer mathematical problem within the EePN 100, according to an embodiment. At step 151, the preparation step, a record of all possible discrete decision variables is compiled. Examples of such variables may include whether a product is to be procured from a specific supplier, procurement amounts from various sources that must be obtained in integer lots, and whether an order includes a specific volume discount that is offered by a supplier (i.e., buyer requirements, supplier constraints). A record of all possible continuous decision variables is also created. Examples of such variables may include procurement amounts for products available in continuous quantities, and volume discounts along with the corresponding dollars saved]); 
 (Abstract; Fig. 3, element 207; ¶0052 […Optimized results including additional options (e.g., lower order costs obtained by relaxing certain optimization parameters) are sent back to the buyer for review. At step 208, the buyer reviews the optimized results and the additional options provided by the EePN 100…] in view of ¶0048 [Supplier requirements and constraints. These include, but are not limited to, delivery time constraints, special pricing, volume discounts, and minimum delivery levels.] and ¶¶0062-0063 […The first option 310 adheres to all of buyer and supplier requirements, parameters, and constraints. Additional options 311 and 312 are obtained by relaxing some of the buyer selected optimization parameters…]);  
(Abstract; Fig. 16; ¶0009 […The computer-implemented method comprises: formulating a mathematical optimization problem for a transaction among one of the plurality of buyers and one or more of the plurality of suppliers, the mathematical optimization problem comprised of an objective function and one or more variables comprised of one or more predefined buyer and supplier attributes, requirements and constraints; executing transaction optimization code that optimizes the objective function adhering to the one or more predefined buyer and supplier attributes, requirements and constraints, wherein results of the executed transaction optimization code yield one or more combinations of the one of the plurality of buyers and one or more of the plurality of suppliers; and conveying the optimized transaction results to each participant involved in the transaction…] and ¶¶0064-0065 […FIG. 16 is a flowchart illustrating the optimization algorithm employed to solve the integer or mixed-integer mathematical problem within the EePN 100, according to an embodiment. At step 151, the preparation step, a record of all possible discrete decision variables is compiled. Examples of such variables may include whether a product is to be procured from a specific supplier, procurement amounts from various sources that must be obtained in integer lots, and whether an order includes a specific volume discount that is offered by a supplier (i.e., buyer requirements, supplier constraints). A record of all possible continuous decision variables is also created. Examples of such variables may include procurement amounts for products available in continuous quantities, and volume discounts along with the corresponding dollars saved…]); 
(Abstract; Figs. 3 and 14; ¶0052 […At step 207, using mathematical optimization algorithms, the EePN 100 optimizes the order minimizing costs, adhering to buyer requirements, optimization parameters, and supplier constraints (e.g., delivery time, volume discounts, buyer-supplier agreements, minimum order requirements). Optimized results including additional options (e.g., lower order costs obtained by relaxing certain optimization parameters) are sent back to the buyer for review…At step 211, the selected supplier (or suppliers) receives the order for delivery to the buyer…] and ¶0062 […may include different optimized order options…The first option 310 adheres to all of buyer and supplier requirements, parameters, and constraints. Additional options 311 and 312 are obtained by relaxing some of the buyer selected optimization parameters. For example, option 311 may loosen the buyer selected "maximum number of deliveries" constraint by increasing the total number of deliveries. Option 312 may relax the delivery time constraint by extending the required delivery time and date…] in view of ¶0068 [The EePN 100 can provide additional efficiencies to both buyers and suppliers through management of order history, invoice history, business expenses, product price comparisons, territory sales, and other financial instruments… Similarly, the EePN 100 will enable sellers to see open and closed orders…]);		
(Fig. 3; ¶0052 [… At step 207, using mathematical optimization algorithms, the EePN 100 optimizes the order minimizing costs, adhering to buyer requirements, optimization parameters, and supplier constraints (e.g., delivery time, volume discounts, buyer-supplier agreements, minimum order requirements). Optimized results including additional options (e.g., lower order costs obtained by relaxing certain optimization parameters) are sent back to the buyer for review. At step 208, the buyer reviews the optimized results and the additional options provided by the EePN 100. The buyer can edit the order at step 209. For example, the buyer may decide to add or delete products on the list or edit optimization parameters. If the buyer decides not to edit the procurement order, the buyer submits his order at step 210. At step 211, the selected supplier (or suppliers) receives the order for delivery to the buyer. Upon completion of delivery, at step 212, the EePN financial records are updated for both the buyer and the selected suppliers involved in the procurement transaction] and ¶¶0062-0063 […The first option 310 adheres to all of buyer and supplier requirements, parameters, and constraints. Additional options 311 and 312 are obtained by relaxing some of the buyer selected optimization parameters. For example, option 311 may loosen the buyer selected "maximum number of deliveries" constraint by increasing the total number of deliveries…] and ¶0062 […may include different optimized order options…The first option 310 adheres to all of buyer and supplier requirements, parameters, and constraints. Additional options 311 and 312 are obtained by relaxing some of the buyer selected optimization parameters. For example, option 311 may loosen the buyer selected "maximum number of deliveries" constraint by increasing the total number of deliveries. Option 312 may relax the delivery time constraint by extending the required delivery time and date…] in view of ¶0068 [The EePN 100 can provide additional efficiencies to both buyers and suppliers through management of order history, invoice history, business expenses, product price comparisons, territory sales, and other financial instruments… Similarly, the EePN 100 will enable sellers to see open and closed orders…]);
(Figs. 3, 11, 14 and 15; ¶0052 […At step 205, the buyer enters an order list that may include multiple items, specifying product attributes and quantities. It may be optional for the buyer to select particular suppliers or specific brands of products…]  and ¶¶0062-0063), [FIG. 14 further illustrates that the output of the optimization software may include different optimized order options 310, 311, and 312 for the buyer to review at step 208 of FIG. 3. The first option 310 adheres to all of buyer and supplier requirements, parameters, and constraints. Additional options 311 and 312 are obtained by relaxing some of the buyer selected optimization parameters. For example, option 311 may loosen the buyer selected "maximum number of deliveries" constraint by increasing the total number of deliveries. Option 312 may relax the delivery time constraint by extending the required delivery time and date. The additional options 311 and 312 correspond to solving the same optimization problem after relaxing certain constraints. Fewer or more additional options may be determined and presented. For example, a particular buyer may indicate in the buyer profile that the buyer only wishes to be presented with the optimized order option corresponding to all of the buyer and supplier requirements, parameters, and constraints…]); 
(Fig. 3, elements 210 and 211; ¶0052, [… If the buyer decides not to edit the procurement order, the buyer submits his order at step 210. At step 211, the selected supplier (or suppliers) receives the order for delivery to the buyer. Upon completion of delivery, at step 212, the EePN financial records are updated for both the buyer and the selected suppliers involved in the procurement transaction]).

As per claim 1, the claim discloses substantially the same limitations as claim 2, except claim 1 is directed to a process while claim 2 is directed to a system. All limitations as recited have been analyzed and rejected with respect to claim 2, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 1 is rejected for the same rational over the prior art cited in claim 2. 

As per claim 3, the claim discloses substantially the same limitations as claim 1, except claim 1 is directed to a process while claim 3 is directed to an article of manufacture. The added element of “A non-transitory computer program product…” is also taught by Kourpas (¶0050). Therefore, claim 3 is rejected for the same rational over the prior art cited in claim 1. 

As per claim 4, the claim discloses substantially the same limitations as claim 1, except claim 1 is directed to a process while claim 4 is directed to an article of manufacture. The added element of “A non-transitory computer-readable storage…” is also taught by Kourpas (¶0050). Therefore, claim 4 is rejected for the same rational over the prior art cited in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0117148 A1 (Koch et al.) discloses social business to business (B2B) marketplace and method are provided that provides a business to business network marketplace and facilitates social interactions between the participants in the plurality of B2B marketplace. The social business to business (B2B) network marketplace and method provide both public and private marketplaces and social interactions and allows to conduct business by ordering from storefront.
US 2012/0005101 A1 (Chessick) discloses a method for business-to-business (B2B) provisioning implemented on a computer system. Information is stored for at least one purchase offer concerning an associated product or service. The stored information identifies the associated product or service, a number of current acceptances of the offer made by one or more businesses, and a number of acceptances required for activating an associate purchase order.
US 2003/0110089 A1 (Villani et al.) discloses a business to business (B2B) exchange is provided that includes a web server. The web server includes multiple showrooms and order services. Each seller has at least one showroom to market his merchandise to multiple buyers. Order services receive and process orders for merchandise purchased by a buyer.
KR 2017/0092037 A (Shin Hyun Jong) discloses a B2B-based integrated logistics open-type online commerce system that implements direct transactions between a seller and a consumer. The system includes a business terminal group composed of a plurality of business terminals, a communication network, a B2B comprehensive logistics provision server…a control module for controlling the operation of each module, wherein the open market providing module is provided with a module for controlling the operation of each module in accordance with the customer's credit rating including the customer's credit score, customer's credit rating, customer's purchase 
US 7,536,362 B1 (Starr et al.) discloses a method for selecting an optimal balance between direct cost and a number of suppliers, including soliciting bids from a plurality of suppliers for a plurality of lots, receiving at least one bid from a supplier for each lot, storing the bids from each supplier in a database, and generating at least a first and second optimal solution from the bids in the database, the first optimal solution having a different number of suppliers than the second optimal solution.
Reference U of the Notice of References Cited (Lunka, Ryan) discloses a Distributed Order Management (DOM) which is built to support the flexibility required by today's dynamic growth demands, treats all parties in the supply chain as if they are in the same organization, more likely to utilize cloud-based infrastructure and web service-based integrations and is efficient and far more accurate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HANI KAZIMI whose telephone number is (571)272-2865.  The examiner can normally be reached on M-F: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/O.H.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625